 Case 2:21-cv-11223-SFC-APP ECF No. 1, PageID.1 Filed 05/25/21 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

KHADIJE ZEORT

            Plaintiff,                             Case No. 21-

v.                                                 Hon.

CITY OF DEARBORN

            Defendants
__________________________________________________________________
 NICHOLAS ROUMEL (P37056)
 NACHT & ROUMEL, P.C.
 Attorney for Plaintiff
 101 N. Main Street, Ste. 555
 Ann Arbor, MI 48104
 (734) 663-7550
 nroumel@nachtlaw.com

__________________________________________________________________

                     COMPLAINT AND JURY DEMAND

      Plaintiff states her complaint as follows:

                           Parties/Jurisdiction/Venue

      1.    Plaintiff Khadije “Kady” Zeort (“Ms. Zeort”) a female who resides in

Ann Arbor, Washtenaw County, Michigan.

      2.    Defendant City of Dearborn (“the City”) is a city in Wayne County,

Michigan, and Plaintiff’s former employer.
 Case 2:21-cv-11223-SFC-APP ECF No. 1, PageID.2 Filed 05/25/21 Page 2 of 10




        3.   Defendant M. Yunus Patel [“Mr. Patel”] was, at all times relevant, the

City Engineer, and Plaintiff’s supervisor.

        4.   The events described in this lawsuit occurred in Wayne County,

Michigan.

        5.   The jurisdiction of this court is invoked pursuant to Title I of the

Americans with Disabilities Act [“ADA,” 42 USC §12101 et seq], Section 504 of

the Rehabilitation Act of 1973 [“Section 504,” 29 USC 701 et seq.], and the

Michigan Persons with Disability Civil Rights Act [“PWDCRA,” MCL §37.1101 et

seq.]

        6.   Jurisdiction to grant injunctive and declaratory equitable relief as well

as damages is invoked pursuant to the Acts cited above as well as Ex Parte Young,

209 U.S. 123 (1908) pursuant to Plaintiff’s request for prospective injunctive relief.

        7.   Venue is proper in the Eastern District of Michigan pursuant to 28

U.S.C. § 1391, as it is the district where the events giving rise to Plaintiff’s claims

took place and where Defendant regularly conducts business.

        8.   Plaintiff has exhausted her administrative remedies by filing a charge

with the Equal Employment Opportunity Commission [“EEOC”] on or about

November 2, 2020, alleging disability discrimination and retaliation.




                                             2
 Case 2:21-cv-11223-SFC-APP ECF No. 1, PageID.3 Filed 05/25/21 Page 3 of 10




      9.     After the EEOC completed processing the charge, they sent Ms. Zeort

a “Right to Sue” letter, dated March 1, 2021, and received by Plaintiff on or after

March 5, 2021.

      10.    Plaintiff has timely filed this lawsuit, also generally alleging disability

discrimination and retaliation.


                           GENERAL ALLEGATIONS

      11.    Khadije Zeort possesses a Bachelor’s Degree in civil engineering, with

additional education and training in environmental engineering, Computer Aided

Design (CAD), and Geospatial Information Systems (GIS). She has extensive work

experience as a civil engineer, an Auto CAD Technician, and an Auto CAD

Designer.

      12.    After taking time off to raise her children, she was hired by Defendant

City of Dearborn. She began working for the City on or about October 31, 2016 as

a part-time Program Coordinator/CAD Designer (approximately 28 hours per week).

      13.    Her duties included Auto CAD design for multiple combined sewer

overflow projects, GIS review, interpretation, and data entry for public utilities, and

similar work related to other public works. At all times she performed her job

commendably.




                                           3
 Case 2:21-cv-11223-SFC-APP ECF No. 1, PageID.4 Filed 05/25/21 Page 4 of 10




         14.   Ms. Zeort is a person with a disability. She is a chronic asthma sufferer,

which put her in a high-risk health category during the COVID-19 pandemic as an

immunocompromised individual.

         15.   During the COVID-19 pandemic, she was assigned to work remotely,

and did so from home, without incident or undue hardship to the Defendant, from

March 18 through June 15, 2020.

         16.   In early June, the Defendant advised Ms. Zeort that she would be

required to resume working at the office.

         17.   In response, on June 5, 2020, Ms. Zeort presented a doctor’s note

recommending that she work remotely for the next six months.

         18.   On June 8, Human Resources asked that Ms. Zeort’s physician provide

“clarification” of that note.

         19.   Accordingly, on June 16, 2020, Ms. Zeort presented a new letter from

her physician, which stated in relevant part:

         Kady Zeort has a diagnosis of mild intermittent asthma. Her symptoms
         include rapid breathing, SOB [shortness of breath), tachycardia and
         hypertension. The duration is to be determined. Please accommodate Kady so
         she may work from home for the next six months.

         20.   However, when she presented the letter to her supervisor Mr. Patel, he

dismissed it, saying, “We all have health issues,” and “Doctors give letters all the

time.”



                                            4
 Case 2:21-cv-11223-SFC-APP ECF No. 1, PageID.5 Filed 05/25/21 Page 5 of 10




      21.      As such on June 23, 2020, Mr. Patel wrote a letter stating that although

“You have been a valued employee of the engineering division as a part-time CAD

designer[, I]n order to operate the functions of the engineering division and carry out

the essential functions of your position as a CAD Designer you need to work from

the office.”

      22.      Mr. Patel’s statement regarding the essential function of Ms. Zeort’s

position was not true. In performing her duties over the course of her three-plus years

of employment, Ms. Zeort had virtually no interaction with the public, whether in

person or by telephone, and no interactions with her co-workers that could not be

just as effectively performed by email, telephone, or other remote means.

      23.      Nonetheless, Mr. Patel issued an ultimatum, in a letter of June 23, 2020,

that Ms. Zeort must report to the office “to perform City business” by Monday, June

29, 2020, or that the City would fill her position with another employee, at which

time she would have the opportunity to return to work or face immediate dismissal.

      24.      As Ms. Zeort was unwilling to risk her health by working in person, she

did not report to work on June 29, and was placed on leave without pay. She

remained willing to work remotely and fulfill the essential functions of her position.

      25.      The Defendants nonetheless kept Ms. Zeort on unpaid leave, and filled

her position. They notified her on August 12 that they had done so, and as stated in




                                            5
 Case 2:21-cv-11223-SFC-APP ECF No. 1, PageID.6 Filed 05/25/21 Page 6 of 10




Mr. Patel’s previous correspondence, they gave her the opportunity to resume work,

in-person at City offices, to reclaim her position.

      26.    As Ms. Zeort remained unwilling to risk her health by reporting in

person, she declined the opportunity afforded by Defendants, and she was dismissed

effective August 20, 2020, by letter of that date from James Murray, the Director of

Public Works.

      27.    Ms. Zeort was replaced by a person who did not have a disability.


             COUNT I: AMERICANS WITH DISABILITIES ACT
                       (Defendant City of Dearborn)

      28.    At all relevant times, Plaintiff was a “qualified individual with a

disability” within the meaning of the Americans with Disabilities Act of 1990, (42

USC § 12101 et seq., “the ADA”), as she had physical and/or mental impairments

that substantially limited her in the performance of major life activities, as set forth

above, and/or was perceived as having a disability.

      29.    Plaintiff was otherwise qualified to perform the essential functions of

her job with or without reasonable accommodation.

      30.    Plaintiff made requests for a reasonable accommodation as set forth

above, and it was denied.




                                           6
 Case 2:21-cv-11223-SFC-APP ECF No. 1, PageID.7 Filed 05/25/21 Page 7 of 10




      31.      Defendant City of Dearborn did not engage in the interactive process,

nor otherwise justify why they could no longer accommodate Plaintiff; such

accommodations would not have been unduly burdensome to Defendant.

      32.      Instead, the City issued an ultimatum that Ms. Zeort return, even though

there was no material change of circumstance from the time she was permitted to

work from home, and no undue burden on the City for her to continue to do so.

      33.      Defendant City of Dearborn is an employer within the meaning of the

Americans with Disabilities Act.

      34.      This Defendant was well aware of Plaintiff’s disability.

      35.      Defendant City failed to accommodate Plaintiff in violation of the

ADA, and otherwise subjected Plaintiff to an adverse employment action based on

her disability as described above, placing her on unpaid leave, and ultimately

terminating her from her position.

      36.      As a result, Plaintiff was harmed, and continues to be harmed, in that

she has suffered economic and non-economic loss, including but not limited to, lost

wages, damage to her professional reputation, emotional distress, outrage and

humiliation.

      37.      Under the ADA, an aggrieved person may be entitled to compensatory

damages, injunctive relief, and attorney fees.




                                           7
 Case 2:21-cv-11223-SFC-APP ECF No. 1, PageID.8 Filed 05/25/21 Page 8 of 10




        COUNT II: MICHIGAN’S PERSONS WITH DISABILITIES CIVIL
                     RIGHTS ACT (Both Defendants)

      38.      At all times relevant, Plaintiff was an employee under the Michigan

Persons with Disability Civil Rights Act (MCL §37.1101, et seq., the “PWDCRA”).

      39.      Defendant City was an employer under the PWDCRA, and Defendant

Patel an agent of such employer.

      40.      At all times relevant, Plaintiff had a disability within the meaning the

PWDCRA and/or was a person who was perceived as having a disability.

      41.      Plaintiff was able to perform her job with or without reasonable

accommodations, and did perform satisfactorily.

      42.      Plaintiff’s disability was unrelated to her ability to perform the duties

of her job.

      43.      Defendants discriminated against Plaintiff on the basis of her disability,

ultimately terminating her.

      44.      As a result, Plaintiff was harmed, and continues to be harmed, in that

she has suffered economic and non-economic loss, including but not limited to, lost

wages, damage to professional reputation, emotional distress, outrage and

humiliation.

      45.      Under the PWDCRA, an aggrieved person may be entitled to

compensatory damages, injunctive relief, and attorney fees.



                                            8
 Case 2:21-cv-11223-SFC-APP ECF No. 1, PageID.9 Filed 05/25/21 Page 9 of 10




                   COUNT III: VIOLATION OF SECTION 504
                        (Defendant City of Dearborn)

       46.     At all relevant times, Plaintiff had a disability and/or was perceived to

have a disability within the meaning of Section 504 of the Rehabilitation Act of 1973

(29 USC § 1701 et seq., “Section 504”).

       47.     Plaintiff was qualified to perform the essential functions of her job with

or without reasonable accommodation.

       48.     Defendant’s decision to discharge Plaintiff was motivated in substantial

part by Plaintiff’s disability.

       49.     As a result, Plaintiff was harmed, and continues to be harmed, in that

she has suffered economic and non-economic loss, including but not limited to, lost

wages, damage to professional reputation, emotional distress, outrage and

humiliation.

       50.     Under Section 504, an aggrieved person may be entitled to

compensatory damages, injunctive relief, and attorney fees.


                                      JURY DEMAND

       Plaintiff demands a jury trial on all counts.


                                   RELIEF REQUESTED

       W H E R E F O R E, Plaintiff respectfully requests that this Court award her

damages in an amount to be determined at trial together with costs, interest,
                                            9
Case 2:21-cv-11223-SFC-APP ECF No. 1, PageID.10 Filed 05/25/21 Page 10 of 10




attorney’s fees, statutory penalties, prospective, equitable, and injunctive relief and

any other relief that this Honorable Court deems just and proper.


                                               Respectfully submitted,
                                               NACHT & ROUMEL, P.C.

                                                     s/Nicholas Roumel

                                               Nicholas Roumel (P37056)
                                               Attorney for Plaintiff
                                               101 N. Main Street, Ste. 555
                                               Ann Arbor, MI 48104
                                               (734) 663-7550
May 25, 2021                                   nroumel@nachtlaw.com




                                          10
